IN THE SUPREME COURT OF THE STATE OF DELAWARE

SAMUEL R. SCOTT,                           §
                                           §      No. 634, 2015
       Defendant Below,                    §
       Appellant,                          §      Court Below—Superior Court
                                           §      of the State of Delaware
       v.                                  §
                                           §      Cr. ID No. 30502498DI
STATE OF DELAWARE,                         §
                                           §
       Plaintiff Below,                    §
       Appellee.                           §


                            Submitted: January 26, 2016
                            Decided:   April 18, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                        ORDER

       This 18th day of April 2016, upon consideration of the appellant’s opening

brief and the appellee’s motion to affirm, it appears to the Court that:

       (1)    In 1986, before the enactment of the Truth in Sentencing Act (“TIS”),1

the Superior Court sentenced the appellant, Samuel R. Scott, to two consecutive

life sentences on two convictions of Rape in the First Degree. Each life sentence

imposed a mandatory twenty-year term of incarceration. In 2009, the Superior




1
 See generally State v. Barnes, 116 A.3d 883, 884-85 (Del. 2015) (discussing the 1989 Truth in
Sentencing Act).
Court issued a modified sentence order clarifying that, under the statutes in effect

at the time, Scott’s life sentences allowed for the possibility of parole.

          (2)    In 2015, Scott wrote to the Superior Court, requesting the application

of earned good time credits to accelerate his parole eligibility date. The Superior

Court treated Scott’s letters as motions under Superior Court Criminal Rule 35.2

After submitting the letters, Scott filed a “motion for good time calculation,”

contending that he has earned enough good time credits to entitle him to an

immediate “early release.” By order dated October 29, 2015, the Superior Court

denied the motions, ruling that Scott was not entitled to good time credit, to be

released from his life sentences, or to relief under Rule 35. This appeal followed.

          (3)    In his opening brief on appeal, Scott contends in conclusory fashion

that the statutes in effect when he was sentenced in 1986 should be construed in his

favor to allow for his early release based on the application of earned good time

credits. Scott did not raise that claim in the Superior Court and has cited no

authority nor made any cogent legal argument supporting the claim on appeal. In

the absence of a Superior Court ruling on the claim, and having discerned no

reason or basis in the record to consider it in the interest of justice, the Court will

not consider the claim on appeal.3

2
    Del. Super. Ct. Crim. R. 35 (governing correction or reduction of sentence).
3
    Del. Supr. Ct. R. 8 (governing questions which may be raised on appeal).


                                                  2
          (4)   Upon review of the parties’ submissions on appeal and the relevant

parts of the record, the Court concludes that the Superior Court’s denial of Scott’s

Rule 35 motions and motion for calculation of good time credit should be affirmed.

To the extent Scott contends that he is entitled to early release based on earned

good time credits (or otherwise), he is mistaken. Scott is not, nor will he ever be,

entitled to a release from his sentences.4 Unless he is granted parole, Scott must

remain incarcerated for the duration of his life.5

          (5)   Earned good time credits can accelerate a parole eligibility date on a

pre-TIS sentence, including a parolable life sentence.6 Earned good time credits

cannot be applied, however, during a mandatory period of incarceration.7

          (6)   In this case, Scott will not become eligible for parole until he has

completed forty years of incarceration, i.e., the two twenty-year mandatory terms

of incarceration imposed as part of his life sentences.                 Scott’s mandatory

incarceration is not subject to reduction by the application of earned good time

credits that might otherwise have accelerated his parole eligibility date.



4
  Johnson v. Taylor, 2006 WL 1650802 (Del. June 13, 2006) (citing Evans v. State, 872 A.2d
539, 558 (Del. 2005) (citing Jackson v. Multi-Purpose Criminal Justice Facility, 700 A.2d 1203
(1997))).
5
    Id.
6
    Evans, 872 A.2d at 558.
7
 Richmond v. State, 446 A.2d 1091, 1094-95 (Del. 1982) (citing Woodward v. Dept. of Corr.,
415 A.2d 782, 785 (Del. Super. Ct. 1980), aff’d, 416 A.2d 1225 (Del. 1980)).


                                              3
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                BY THE COURT:
                                /s/ Leo E. Strine, Jr.
                                Chief Justice




                                  4